Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For instance a “water saw” would likely be interpreted as a saw that cuts a workpiece via a strong spray of fluid into a work piece.  However that is not the subject matter of the invention.  Rather, the invention is directed to a circular saw holding apparatus with a hose and water hose attachment attached thereto.    
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the modified second housing is formed by an extra housings built on top of a second housing and formed as an integral one piece” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant may have intended for the limitation of line 6 of pg 1 of Claim 1 reading “lonmgitudinal” to have read: “longitudinal”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Applicant may have intended for the limitation of line 28 of pg 1 of Claim 1 reading “from bottom surface” to have read: “from the bottom surface”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Applicant may have intended for the limitation of Line 3 of page 4 of claim 1, reading “the water hose is retained in 5a hose opening in either the first hose attachment section or the second hose attachment section so that the spray tip is at a location in front of the sidewinder rolling plate and at a location in front of where the penetration opening is located” to have read “the water hose is retained in 5a hose opening in either the first hose attachment section or the second hose attachment section so that the spray tip is at a location in front of the sidewinder rolling plate [and] or at a location in front of where the penetration opening is located”.
Claim 1 is objected to because of the following informalities:  Applicant may have intended for the limitation of Line 18 of page 1 of claim 3, reading  “the modified second housing is formed by an extra housings” to have read “the modified second housing is formed by an extra housing[s]”. 
Claim 1 is objected to because of the following informalities:  Applicant may have intended for the limitation of Line 18 of page 1 of claim 3, reading  “the modifierd second housing is formed by an extra housings built on top of a second housing and formed as an integral one piece” to have read 
Claim 2 is objected to because of the following informalities:  Applicant may have intended for the limitation of Line 15 of page 2 of claim 2 reading “(g) a short screw has its wide upper head above the top of the cap, extends through a small opening in the cap” to have read “(g) a short screw has its wide upper head above the top of the cap[,] extend[s] through a small opening in the cap”


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
with the front second modified housing, an extra housing is formed on top of 30the second modified housing and formed as an integral one piece, the front - 46 -second housing forming a bottom portion of the front second modified housing” and of line 18 of page 1 of claim 2 reading “the modified second housing is formed by an extra housings built on top of a second housing and formed as an integral one piece” do not appear to find support in the specification.  Referring to fig 22, which appears to show the front second modified housing of the Claims, even though this is referred to as a modified first housing 2010F1 in the specification, it is not clear how there is an “extra housing” formed on top of the front second housing 10F1 shown in fig 1.  Rather this simply appears to be a single housing, e.g. a separate embodiment of what is shown in fig 1.  The text in par 0114 and 0115 does not appear to mention a separate housing as claimed.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claims 1-3, reading: “a sidewinder rolling plate” in the preamble of Claims 1-3, is unclear.  It is not clear what structure if any is entailed by the term “sidewinder rolling plate”.  A sidewinder is defined in Merriam Webster’s dictionary as “a heavy swinging blow from the side. Or as “a small pale-colored desert rattlesnake (Crotalus cerastes) of the southwestern U.S. that moves by 
The limitations of Claim 1, reading: “a top front side having a front second modified housing and a first housing” (line 7 of page 1 of claim 1), and “the second modified front housing” (line 27 of page 1 of claim 1) are unclear.  It is not clear if these are referring to the same structure since the terminology is not the same.  For purposes of advancing prosecution this will be interpreted as both limitations referring to either the housing portion 10F1 or 10F2 (as best understood).
The limitations of Claim 1, reading: “a top front side having a front second modified housing and a first housing… a rear section connected to said first housing by a first longitudinal sidewall and said rear housing connected to said front second modified housing by a second longitudinal sidewall” (line 7 of page 1 of claim 1) and “the saw blade opening located closer to the first longitudinal sidewall than the second longitudinal sidewall” (line 12 of page 1 of claim 1) are unclear when read in conjunction with par 0074 of the specification where it is noted that “The base 2 of the improved rolling plate assembly 100 assembly has a front side 15 comprising a first housing l0F1 and a second housing 10F2”.  From the specification it appears that the first housing is 10F1 on the right hand side of fig 1 and of fig 24.  However from the Claims the first housing is required to be closer to the first sidewall, which is required to be closer to the saw blade opening than the second sidewall is to said opening.  Further credence is added to this interpretation when looking at fig 24 where the portion which includes the pin chamber (which is claimed to be the second modified housing, appears to correspond to the portion 10F1 of fig 1.  Applicants are allowed to use different terminology in the Claims as is present in the specification.  However the conflicting terminology here leads to confusion.  For purposes of advancing prosecution the limitation will be interpreted as the first housing being 10F2 and the second housing (and by inference, the front second modified housing) being 10F1.  This 
The limitation of Claim 1, reading: “a front second modified housing” (line 5 of page 1 of claim 1) and “(i) prior to modification a front second-housing includes an accommodation for a front threaded bolt” (line 25 of page 1 of claim 1) is unclear.  It appears that applicant is intending to claim a “front unmodified second housing” which is modifiable to become a “front modified second housing”.  However if this is the intention, it is not clear if there is support for this in the Specification.  In par 0114 therein it is noted that “Referring to Figure 17, there is illustrated an exploded view of the mating apparatus which retains the cap 2040 to receiving openings in a modified front housing of the rolling plate” and that “"L"-shaped 39 bracket and through a threaded opening in modified first housing 2010F1”.  
First, as with the aforementioned “front second modified housing”, the terminology in the specification seems to be inconsistent with the terminology in the Claims.  Second, it does not appear to be stated in the specification that either of the housings 10F1 or 10F2 are an unmodified version of a later modified housing 2010F1 or 2010F2, except potentially by inference.  Rather, from this excerpt in the Spec and from the figures it simply appears that the housing 2010F1 is a separate embodiment of a housing 10F1.  For purposes of advancing prosecution the limitations will be interpreted as the structure including a “front unmodified second housing” (10F1) which is modifiable to become a “front modified second housing” (2010F1), since this may be one inference from the Claims in view of the Specification.  Examiner invites Applicant to demonstrate where this interpretation is supported in order to avoid any future 112 first paragraph rejections.  
The limitation reading “a modified L shaped bracket” line 2 of page 2 of claim 1 Is unclear.  For instance does this mean that the bracket is substantially L shaped? OR does this mean that it is a 
The limitations reading “a barbed female fitting that attaches to a garden hose and is screwed to the garden hose by a second ferule” line 20 of page 2 of claim 1 and of section g of claim 3 are unclear.  It is not clear if the garden hose is being claimed, as it appears to be.  Since this would not be supported by the figures the limitation will be interpreted as “barbed female fitting that is configured to be attachable to a garden hose and is configured to be screwed to a garden hose by a second ferule”.
The limitation of line 30 of page 2 of claim 1 reading “with the front second modified housing, an extra housing is formed on top of 30the second modified housing and formed as an integral one piece, the front - 46 -second housing forming a bottom portion of the front second modified housing” is unclear.   Does this mean that an extra housing is formed on top of the front second housing 10F1 of fig 1, or that a separate housing is formed on top of the second modified housing 2010F1 of fig 24?  Both interpretations are possible from the limitation.  
The limitation of line 3 of page 3 of claim 1 reading: “a transverse opening for a cutting guide to pass through” is unclear.  It is not clear on what part of the structure such an opening is intended to be.  For purposes of advancing prosecution any opening on the device able to receive a cutting guide would meet such a limitation.  
The limitation of Line 3 of page 3 of claim 1, reading “the built-in upper portion” is unclear since it lacks antecedent basis, and it is thus unclear what portion of the roller plate this is referring to.  
The limitation of line 17 of page 1 of claim 2 reading “the modified second housing is located away from the saw blade penetration opening for the right sided saw blade of a sidewinder power saw
The limitations reading “a modified L shaped bracket” line 20 of page 1 of claim 2, and of section f of claim 3, are unclear.  For instance does this mean that the bracket is substantially L shaped? OR does this mean that it is a modified L shaped.  In which case, can anything that could have once represented an L, but also meets the adjacent limitations, read on this?
It is also unclear if the “modified L-shaped bracket” of line 20 of page 1 of claim 2 is the same as the “partial L—shaped bracket” of line 8 of page 2 of claim 2.  
Claim 2 recites the limitation "the saw blade penetration opening" in line 16 of page 1 of the claim; and “the cap” in line 3 of page 2 of the claim; and “the top flat wall of the cap” in line 7 of page 2 of the claim; and .  There is insufficient antecedent basis for this limitation in the claim, and “the interior chamber of the cap” in line 9 of the claim; and “the partial L-shaped bracket” on line 8 of page 2 of the claim, and “its wide upper head” and “the top of the cap” on line 15 of page 2 of claim 2, and “It is also unclear if the “modified L-shaped bracket” of line 20 of page 1 of claim 2 is the same as the “partial L—shaped bracket” of line 8 of page 2 of claim 2, and “the water hose” in line 22 of page 2 of claim 2. 
Finally, the limitation of claim 3 reading: “(h) the front second modified housing providing a base on which the cap is placed and the horizontal section of the modified "L"-shaped bracket within the interior chamber of the cap” is unclear.  It is not clear whether the L-shaped bracket is in the cap or in the base.  For purposes of advancing prosecution the limitation will be interpreted as “(h) the front second modified housing providing a base on which the cap is placed and wherein the cap provides a space to receive the horizontal section of the modified "L"-shaped bracket within the interior chamber of the cap” as the claim has been best understood.
Examiner notes that due to the 35 USC 112 claim rejections and the corresponding un-clarity of the Claims no prior art rejections are practical at this time.  However, relevant prior art via a search as to the disclosed subject matter is cited below. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs USPNs/PGPUBs 20170326660 (which comprises a teaching of connecting a water supply equipment to a saw base assembly, par 0086), 20030166386 which discloses a water sprayer fig 1, 90 for use with a saw carrier 11; and 3663060 which discloses a water sprayer 130 for use with a saw carrier 10; and 20120297948 which discloses a water supply system for use with a saw;   each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/26/2021